Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, the closest reference to O’Brien et al. (US 20120156714) discloses a spectral sensor for detection of individual light emitting particles thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A spectral sensor for detection of individual light-emitting particles, comprising”- an array of photo-sensitive detectors ..; a filter array comprising a plurality of different band-stop filters..; and a processing unit .. configured for determining a spectral characteristic of an individual light-emitting particle based on a response from said array of photo-sensitive detectors., wherein determining the spectral characteristic includes determining a fluorophore combination of the individual light-emitting particle based on the response and an inverse function defining expected response of said array of photo-sensitive detectors generated by the filter array and presence of fluorophores bound to the individual light- emitting particle” along with other limitations of claim 1. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060001882 (Te Kolste et al.) teaches spectrometer with filter array and processor outputs a reconstructed spectrum of input light by applying the inverse filter function to the signals output by the detectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886